DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 5-8, and 12-15, drawn to a tool system for use in a packaging device for packaging foodstuff products.
Group II, claim(s) 39-41, drawn to a packaging device for packaging foodstuff products.
Group III, claim(s) 42, drawn to a method for packaging foodstuff products.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of: a packaging device for packaging foodstuff products, in particular hollow chocolate bodies, by means of a film packaging, wherein the packaging device has a plurality of processing units; and a conveying unit, wherein the conveyor unit at least in portions thereof is configured as a continuously operating conveyor unit, and wherein the conveyor unit at least in portions thereof is configured as a discontinuously operating conveyor unit; this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Muller et al. (GB 2130545 A), hereinafter Muller. Muller discloses a packaging device (shown in Figures 1a and 1b) for packaging foodstuff products (P in Figure 4), in particular hollow chocolate bodies (P) (Page 4 lines 122-125), by means of a film packaging (Z and 128 collectively in Figures 3a and 6) (apparent from Figures 3a-6), wherein the packaging device (shown in Figures 1a and 1b) has a plurality of processing units (D1, D2, E, F, G, H, and I, in Figure 1); and a conveying unit (10 in Figure 1a), wherein the conveyor unit (10) at least in portions (the portions which move continuously during the movement intervals of the intermittent motion of 10 described in Page 4 lines 1-4) thereof is configured as a continuously operating conveyor unit (Page 4 lines 1-4), and wherein the conveyor unit (10) at least in portions (the portions which remain stationary during the rest/stop intervals of the intermittent motion of 10 described in Page 4 lines 1-4) thereof is configured as a discontinuously operating conveyor unit (Page 4 lines 1-4).
 lack unity of invention because even though the inventions of these groups require the technical feature of: a packaging device for packaging foodstuff products, in particular hollow chocolate bodies, by means of a film packaging which comprises at least two shaped film parts, wherein the packaging device has a number of processing units for processing the semi-finished film products of the film packaging, specifically: a cutting unit for cutting-to-size the semi-finished film products; a shaping unit for shaping the semi-finished film products; a closing unit for connecting the semi-finished film products so as to form a closed housing for the foodstuff product received; and a conveyor unit for conveying the semi-finished film products of the film packaging to be processed between the individual processing units of the packaging device, wherein the conveyor unit in portions thereof is configured as a continuously operating conveyor unit and in portions thereof is configured as a discontinuously operating conveyor unit, wherein portions in which synchronizing of the discontinuously operated portions and the continuously operated portions takes place are provided; this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Muller et al. (GB 2130545 A), hereinafter Muller. Muller discloses a packaging device (shown in Figures 1a and 1b) for packaging foodstuff products (P in Figure 4), in particular hollow chocolate bodies (P) (Page 4 lines 122-125), by means of a film packaging (Z and 128 collectively in Figures 3a and 6) which comprises at least two shaped film parts (Z and 128) (apparent from Figures 3a-6), wherein the packaging device (shown in Figures 1a and 1b) has a number of processing units (D1, E, and H in Figure 1a) for processing semi-finished film products (Z) of the film packaging (Z and 128 collectively), specifically: a cutting unit (D1) for cutting-to-size the semi-finished film products (Z) (Page 3 lines 92-93); a shaping unit (E) for shaping the semi-finished film products (Z) (Page 3 lines 93-94); a closing unit (H) for connecting the semi-finished film products (Z) so as to form a closed housing for the foodstuff product (P) received (Page 3 lines 103-104); and a conveyor unit (10 in Figure 1a) for conveying the semi-finished film products (Z) of the film packaging (Z and 128 collectively) to be processed between the individual processing units (D1, E, and H) of the packaging device (clear from Figure 1a, Page 3 lines 79-91), wherein the conveyor unit (10) in portions (the portions which move continuously during the movement intervals of the intermittent motion of 10 described in Page 4 lines 1-4) thereof is configured as a continuously operating conveyor unit and in portions (the portions which remain stationary during the rest/stop intervals of the intermittent motion of .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216. The examiner can normally be reached Mon - Fri 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANZIM IMAM/Examiner, Art Unit 3731